UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) ANNUAL REPORT September 30, 2014 Ironclad Managed Risk Fund A series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Expense Example 26 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.IroncladFunds.com Ironclad Investments LLC Total Returns as of September 30, 2014 S&P 500 Index CBOE S&P 500 PutWrite Index Ironclad Managed Risk Fund 1-Year 19.73% 14.06% 9.62% 1-Year Standard Deviation 8.87% 6.42% 3.91% Annualized Since Inception 16.45% 9.98% 8.72% Annualized Standard Deviation 11.47% 8.31% 3.97% Inception date for the Fund is 10/14/2010 and total annual operating expenses of the Fund are 1.25%. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end please call (888) 979-IRON (4766). A redemption fee of 2.00% will be imposed on redemptions or exchanges of shares you have owned for 30 days or less.Please see the Prospectus for more information. The CBOE S&P 500 PutWrite Index is an unmanaged index, which systematically sells one-month, at-the-money, put options on the S&P 500 Index collateralized by a portfolio of Treasury Bills.The S&P 500 Index is a broad based unmanaged index of 500 stocks and widely recognized as representative of the equity market in general.These indices are unmanaged, not available for investment and do not reflect expenses, fees or sales charge, which would lower performance. Standard Deviation is a common measure of the volatility of investment returns. Equity markets fluctuate based on price movements.Foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments and changes in the regulatory environment of foreign countries.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. The value of the Fund’s positions in options will fluctuate in response to changes in the values of the assets they track and may be subject to greater fluctuations in value than investments in the underlying assets.The risk involved in selling a put option is that the market value of the underlying security could decrease and the option could be exercised, obligating the seller of the put option to buy the underlying security from the purchaser at an exercise price that is higher than its prevailing market price.The trading of options is a highly specialized activity that entails greater than ordinary investment risks. Fixed-income securities respond to economic developments, particularly interest rate changes and the creditworthiness of individual issuers.Changes in interest rates may cause the value of a security to fluctuate, with lower rated securities more volatile than higher rated securities.Changes to or the withdrawal of a rating may result in the security becoming less liquid or losing value. Alpha is a measure of the excess return of a fund relative to the return of a benchmark index. Beta is a measure of the volatility of a security relative to the market as a whole. 1 Sharpe Ratio is a common measure of risk-adjusted performance. Sortino Ratio is a common measure of risk-adjusted performance that focuses on downside deviation. Morningstar rankings are based on total return, including the reinvestment of dividends and capital gains but do not include sales charges for the periods indicated.Rankings are relative to Long/Short Equity category and do not necessarily mean the fund had high total returns. Funds are assigned a percentile within a universe of funds similar in investment objective as determined by Morningstar.The lower the percentile, the better the Fund performed compared to other funds in the classification group. 2014 Morningstar, Inc. All Rights Reserved.Morningstar and/or its content providers are the proprietors of this information; do not permit its unauthorized copying or distribution; do not warrant it to be accurate, complete or timely; and are not responsible for damages or losses arising from its use. 2 To Our Fellow Shareholders: Overview Over the past year, investors have faced a severe winter, heightened geopolitical risks, weak economic growth abroad and the conclusion of the Fed’s latest iteration of Quantitative Easing.Despite these influences, equity volatility has remained subdued and below its historical average.However, other asset classes are struggling with increased volatility as central banks pursue diverging policies.We believe the volatility seen in bonds, currencies and commodities will filter through to equities.As volatility increases in equities and bonds, we believe our process of managing risk will continue to differentiate itself as a compelling alternative with an attractive risk/reward profile. Performance Equity volatility was significantly below its historical average for the overwhelming majority of the past year.As an example, the S&P 500 went 62 consecutive trading days without a +/-1% move.This was the longest consecutive streak since 1995 and the third longest since 1980.Consequently, the lack of volatility impacted the Fund’s returns as option premiums remained depressed reflecting the lack of realized volatility in equities. The potential benefits of our managed risk approach are best illustrated by looking at the Fund’s frequency of significant daily declines and the Fund’s relative performance during market declines over the past year. 9/30/13 – 9/30/14 S&P 500 Index CBOE S&P 500 PutWrite Index IRONX Days Losing > -1% 14 6 3 Days Losing > -2% 3 1 0 Relative Performance S&P 500 Index CBOE S&P 500 PutWrite Index IRONX 9/18/13 – 10/8/13 -3.95% -2.49% -0.99% 12/31/13 – 2/3/14 -5.66% -4.02% -2.79% 7/24/14 – 8/7/14 -3.85% -2.53% -0.78% 9/18/14 – 9/25/14 -2.24% -1.70% -0.43% As a fund focused on managing risk, it is important to evaluate the risk/reward profile of the Fund using statistical measures of risk.Alpha is the most common measure of risk-adjusted performance, as it calculates the excess return of a fund relative to a benchmark.According to data from Morningstar, as of September 30, 2014, the Ironclad Managed Risk Fund had the second highest alpha among all 149 funds in the Long/Short Equity category over the past three years. 9/30/11 – 9/30/14 Total Return Alpha Beta Standard Deviation Sharpe Ratio Sortino Ratio Long/Short Equity Category 9.54% -2.89 7.82% IRONX 9.45% 3.54% Percentile Rank in Category 43% 1% 2% 1% 1% 1% Standard deviation is another common measure of risk, as it calculates the dispersion of an investment’s returns.Low standard deviations tend to be associated with less volatile investments.According to data from Morningstar, as of September 30, 2014, the Ironclad Managed Risk Fund had the lowest standard deviation among all 149 funds in the Long/Short Equity category over the past three years. 3 The Sharpe ratio and the Sortino ratio are both measures of an investment’s risk-adjusted return.In both cases, higher ratios are associated with better risk management.According to data from Morningstar, as of September 30, 2014, the Ironclad Managed Risk Fund had the highest Sharpe ratio and the highest Sortino ratio among all 149 funds in the Long/Short Equity category over the past three years. Outlook The Third Quarter of 2014 marked the seventh consecutive quarterly gain for the S&P 500.There have only been three longer streaks since 1950.It should come as no surprise that these gains have occurred during a period in which the Federal Reserve has been actively engaged in a policy of volatility suppression.For this reason, we believe equity market volatility will increase as the Fed ends its accommodative monetary policy and market participants factor in the effects of rising interest rates. We are not alone in that opinion, as Federal Reserve Chair Janet Yellen recently noted, “indicators of expected volatility in some asset markets, have fallen to low levels, suggesting that some investors may underappreciate the potential for losses and volatility going forward.”The IMF expressed the same concerns by stating, “Implied volatility measures fell to the very low levels prevailing before the May 2013 tapering remarks.This raises concerns that excessive risk taking may be building up, which could sharply reverse in the run-up to U.S. rate hikes or should geopolitical events trigger higher risk aversion.” As an alternative engine of return, we believe IRONX will benefit from rising interest rates and increased equity volatility. We look forward to continuing our role as stewards of your capital. Sincerely, Rudy Aguilera Portfolio Manager The views in this Report were those of the Fund Manager at the time of writing this report and may not reflect the views of the Manager on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. 4 Ironclad Managed Risk Fund FUND PERFORMANCE at September 30, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the CBOE S&P 500 PutWrite Index and the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The CBOE S&P 500 PutWrite Index is an unmanaged index, which systematically sells one-month, at-the-money, put options on the S&P 500® Index collateralized by a portfolio of Treasury Bills. The S&P 500® Index is an unmanaged index of 500 stocks that is generally representative of the performance of larger companies in the U.S.These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and are not available for investment. Total Returns as of September 30, 2014 1 Year 3 Years Since Inception 10/14/10 Ironclad Managed Risk Fund 9.62% 9.45% 8.72% CBOE S&P 500 PutWrite Index 14.06% 14.86% 9.98% S&P 500® Index 19.73% 22.99% 16.45% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 979-IRON (4766). Gross and net expense ratios for the Fund were 1.28% and 1.25%, which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual Fund operating expenses do not exceed 1.25% of the average daily net assets of the Fund.This agreement is in effect as long as the Investment Advisory Agreement for the Fund is in effect, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to certain limitations, of fees waived or payments made to the Fund for a period of three years from the date of the waiver or payment. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 5 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.5% CALL OPTIONS – 0.4% S&P 500 Index Exercise Price: $2,000.00, Expiration Date: October 3, 2014 $ Exercise Price: $2,010.00, Expiration Date: October 3, 2014 Exercise Price: $1,975.00, Expiration Date: October 17, 2014 Exercise Price: $1,985.00, Expiration Date: October 17, 2014 Exercise Price: $2,000.00, Expiration Date: October 17, 2014 TOTAL CALL OPTIONS (Cost $2,414,539) PUT OPTIONS – 0.1% S&P 500 Index Exercise Price: $1,980.00, Expiration Date: October 3, 2014 TOTAL PUT OPTIONS (Cost $302,816) TOTAL PURCHASED OPTIONS CONTRACTS (Cost $2,717,355) Principal Amount SHORT-TERM INVESTMENTS – 100.1% UMB Money Market Fiduciary, 0.01%1 United States Treasury Bill 0.00%, 10/2/20142 0.00%, 11/13/20142 0.00%, 1/2/2015 SHORT-TERM INVESTMENTS (Cost $335,569,413) TOTAL INVESTMENTS – 100.6% (Cost $338,286,768) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS –100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.5)% CALL OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $2,020.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $2,025.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $2,030.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $2,005.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $2,015.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $2,025.00, Expiration Date: October 17, 2014 ) 6 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) ) Exercise Price: $2,040.00, Expiration Date: October 17, 2014 $ ) TOTAL CALL OPTIONS (Proceeds $841,105) ) PUT OPTIONS – (0.4)% S&P 500 Index ) Exercise Price: $1,925.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $1,950.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $1,955.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $1,965.00, Expiration Date: October 3, 2014 ) ) Exercise Price: $1,880.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $1,895.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $1,900.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $1,905.00, Expiration Date: October 17, 2014 ) ) Exercise Price: $1,925.00, Expiration Date: October 17, 2014 ) TOTAL PUT OPTIONS (Proceeds $1,280,161) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $2,121,266) ) 1 The rate is the annualized seven-day yield at period end. 2 Security segregated as collateral for open written option contracts. See accompanying Notes to Financial Statements. 7 Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of September 30, 2014 Security Type Percent of Total Net Assets Short-Term Investments 100.1% Purchased Options Contracts 0.5% Total Investments 100.6% Other Liabilities in Excess of Assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2014 Assets: Investments, at value (cost $335,569,413) $ Purchased options contracts, at value (cost $2,717,355) Receivables: Investment securities sold Fund shares sold Interest Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $2,121,266) Payables: Fund shares redeemed Advisory fees Administration fees Auditing fees Fund accounting fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net realized gain on puchased options contracts and written options contracts Net unrealized appreciation / depreciation on: Investments ) Purchased options contracts ) Written options contracts Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 9 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2014 Investment Income: Interest $ Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Shareholder reporting fees Auditing fees Legal fees Miscellaneous Chief compliance officer fees Trustees' fees and expenses Total expenses Advisory Fee waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments, Purchased Options Contracts and Written Options Contracts: Net realized gain on: Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Purchased options contracts ) Written options contracts Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments, purchased options contracts and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Ironclad Managed Risk Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended September 30, 2014 September 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on purchased options contracts and written options contracts Net change in unrealized appreciation/depreciation on investments, purchased options contracts and written options contracts ) ) Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) from capital share transactions 1 Net of redemption fee proceeds of $8,783, and $20,181, respectively. See accompanying Notes to Financial Statements. 11 Ironclad Managed Risk Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended September 30, 2014 For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 For the Period October 14, 2010* through September 30, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized gain ) Total distributions ) Redemption fee proceeds - 2 - 2 - 2 - 2 Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived % 5 After fees waived % Ratio of net investment loss to average net assets: Before fees waived )% )% )% )% 5 After fees waived )% )% )% )% Portfolio turnover rate -
